Luke, J.
Gilley was convicted upon an accusation which charged him with enticing away and attempting to entice a laborer whc was under contract with his employer (Penal Code of 1910, § 125). The evidence was insufficient to authorize the conviction, and the court erred in overruling the motion for a new trial!

Judgment reversed.


Broyles, G. J., and Bloodworlh, J., concur.

C. A. Christian, W. D. Buie, for plaintiff in error,
cited: 122 Ga. 744; 27 Ga. App. 269; 2 Ga. App. 143-4.
Dewey Knight, solicitor, 12. A. Hendricks, contra,
cited: 4 Ga. App. 333; Penal Code (1910), § 125.